DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement submitted on 07/27/2022 has been considered by the Examiner and made of record in the application file.

Terminal Disclaimer
The terminal disclaimer filed on 07/11/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 11,057,071 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
	Claims 1-17 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Consider claim 1, the best arts found during the examination process, He (U.S. PGPub 2013/0107808 A1) and Sekine (U.S. PGPub 2015/0018044 A1), disclose a wireless communication apparatus for point to point wireless communication comprising first and second outdoor enclosures for baseband and radio signal processing, mounting bracket, and protection from ingress of water and dust, but fail to disclose, suggest, or imply the details of the first mounting bracket comprising a plate, a first stay member rising from one end of the plate, and a second stay member rising from the other end of the plate, wherein the first outdoor enclosure comprises a first receptacle configured to be connected to an external apparatus via a first communication cable, a second receptacle configured to be connected to the second outdoor enclosure via a second communication cable, and heat-dissipation fins, wherein the first outdoor enclosure is configured to protect the first electronic circuit module from ingress of at least one of water or dust, and the second outdoor enclosure is configured to protect the second electronic circuit module from ingress of at least one of water or dust, and wherein the first mounting bracket is configured to support the first outdoor enclosure using the first stay member and the second stay member, and to support the second outdoor enclosure between the plate and the first outdoor enclosure.
Therefore, claims 1-9 are allowed. 
Consider claim 10, it contains similar allowable subject matter as indicated above; therefore, claims 10-17 are allowed for the same reason.

Conclusion
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Junpeng Chen whose telephone number is (571) 270-1112.  The examiner can normally be reached on Monday - Thursday, 8:00 a.m. - 5:00 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Junpeng Chen/
Primary Examiner, Art Unit 2645